DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 11th, 2020, has been entered.

Status of the Application
Claims 1-3, 5-13, and 15-20 were pending and were rejected in the previous final office action. Claims 1, 11, and 20 were amended and no new matter was added. Claims 1-3, 5-13, and 15-20 remain pending and are examined in this non-final office action. 

Response to Arguments
	Applicant’s arguments and remarks filed in the Response on December 11th, 2020, have been fully considered and each argument will be respectfully address in the following non-final office action.

35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-3, 5-13, and 15-20 (pgs. 11-19 of Response filed 12/11/2020) have been fully considered and are found to be persuasive. The amendments to claim 1, 11, and 20 are considered to overcome the 35 U.S.C. § 101 rejection that was previously set forth by the Examiner and, accordingly, has been withdrawn herein.
The amendments to claims 1, 11, and 20 reciting features for “generat[ing], using the genetic algorithm, an optimal distribution of postal codes mapped to each region based on the one or more additional distributions of postal codes” and “generat[ing] one or more purchase orders to purchase a quantity of products to satisfy the customer orders assigned to the plurality of FCs based on the generated optimal distribution of postal codes” are considered to integrate the recited judicial exception into a practical application. Under the Step 2A Prong Two Analysis, these features, in combination with the additional claimed limitations, are considered to be reflective of an improvement to a technical field and applies the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the judicial exception is integrated into a practical application. Accordingly, the 35 U.S.C. § 101 rejection has been withdrawn herein. 

35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-3, 5-13, and 15-20 (pgs. 19-26 of the Response) have been considered but they are moot as they do not apply to the current grounds of rejection applied under § 103 below in response to Applicant’s amendments. 
On pages 19-26 of the Response, the Applicant argues that the prior art of record fails to disclose or suggest the amendments made to claims 1, 11, and 20 directed towards “generat[ing] one or more purchase orders to purchase a quantity of products to satisfy the customer orders […]” and “send[ing] instructions to a plurality of mobile devices, each mobile device associated with a respective user physically in an FC, to stow the purchased products […]”. Thus, the Applicant submits that amended claims 1, 11, 20, and their dependent claims are allowable over the prior art of record. In view of the amendments, the Examiner has set forth an amended 35 U.S.C. § 103 rejection that may be found starting on page 4 of this non final office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 11-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, and even further in view of US 20200138207 A1 to Mishly. 

Claim 1: Anan teaches: 
A computer-implemented system for outbound forecasting (Anan: Col 3: 54-61, Col 2: 63 – Col. 3: 3), the system comprising: 
a memory storing instructions (Anan: Col. 7: 25 – Col. 8: 12 showing memory with instructions); and 
at least one processor configured to execute the instructions (Anan: Col 7: 15-53 showing processor executing instructions) to:
receive an initial distribution of postal codes mapped to each region (Anan: Col. 4: 28-62 and Col 3: 54 – Col. 4: 27 showing initial distribution of postal codes, i.e. clustering of zip codes mapped to particular regions; Col 4: 11-15 showing clustered regions are clustered by zip codes)
run a simulation, using a simulation model, of the initial distribution (Anan: Col. 5: 21-59 showing identifying set of routes throughout the cluster for orders by running optimizations),
wherein the running the simulation comprises simulating an allocation of customer order based on the initial distribution of postal codes (Anan: Col 10: 54 – Col 11: 4, Col 12: 35-57, Col 11: 61 – Col 12: 3 and Col 14: 9-19 showing orders are allocated across different routes based on the determined zip code clusters/regions)

With respect to the limitation(s): 
calculate an outbound capacity utilization value of each network of fulfillment centers (FCs) in each region 
determine a number of networks of FCs comprising an outbound capacity utilization value that exceeds a predetermined threshold


With respect to the limitation: 
feed a genetic algorithm with at least one of the postal codes mapped to a region from the initial distribution to generate one or more additional distributions of postal codes, 
Anan teaches continuously generating one or more additional distributions of postal codes as needed at least based on the input constraints of zip codes demand in the regions (Anan: Col 4: 9-27, Col 4: 28 – Col 5: 20 showing the clusters may be altered or changed over time as part of the optimization process) but does not explicitly teach using a genetic algorithm as the optimization algorithm. However, Klinefelter teaches using a genetic algorithm as an optimization algorithm for optimizing a supply plan through a supply chain network (Klinefelter:  systems are often constrained by an inability to account for different possibilities like a change in order or a change in operational availability” (Klinefelter: ¶ 0004). 

With respect to the limitations: 
(feed a genetic algorithm…) until the number of networks of FCs comprising the outbound capacity utilization value that exceeds the predetermined threshold exceeds a second predetermined threshold
Anan teaches generating one or more additional distributions of postal codes at least based on the input constraints of zip codes and demand changes throughout regions (Anan: Col 4: 9-27, Col 4: 28 – Col 5: 20 showing the clusters may be altered or changed over time as part of the optimization process) but does not explicitly teach that it is involves optimization until the number of FCs comprising the outbound capacity utilization value above a threshold exceeds a second predetermined threshold. However, Deshpande teaches performing optimization to 

Anan, as modified above such that a method of network optimization includes genetic algorithms, further teaches: 
generate, using the genetic algorithm, an optimal distribution of postal codes mapped to each region based on the one or more additional distributions of postal codes (Anan: Col 4: 28 – Col 5: 20 showing regenerating optimal cluster regions in response to changes, i.e. optimal distribution of postal codes), and

	Anan teaches allocation customer orders among a plurality of routes for a region including a plurality of postal codes (Anan: Col 10: 54 – Col 11: 4, Col 12: 35-57, Col 11: 61 – Col 12: 3 and Col 14: 9-19) but Anan/Deshpande do not explicitly teach assigning the customer orders among a plurality of FCs based on the optimal distribution of postal codes. However, Qin teaches: 
assign customer orders to a plurality of FCs (Qin: ¶ 0035 showing order is allocated to the distribution center that has the item stocked in inventory and is located closest to the delivery address of the customer) based on the generated optimal distribution of postal codes (Qin: ¶ 0039-0041, ¶ 0045, ¶ 0064-0070 showing the generated solution includes the optimal number of clusters of distribution centers in which to stock the items for a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include allocating orders and stowing products in assigned distributions centers as taught by Qin in the optimization system of Anan/Deshpande/Klinefelter, for the same reasons described in the limitations above. 

	Anan teaches allocation of customer orders among a plurality of routes for a region including a plurality of postal codes (Anan: Col 10: 54 – Col 11: 4, Col 12: 35-57, Col 11: 61 – Col 12: 3 and Col 14: 9-19), however Anan/Deshpande/Klinefelter/Qin does not explicitly teach the features for generate one or more purchase order to purchase a quantity of products to satisfy the customer orders assigned to the plurality of FCs based on the generated optimal distribution of postal codes. Further, although Anan teaches a system wherein users may interact with the system via user devices such as mobile/smart phones (Anan: Col 6: 4-13), Anan/Deshpande/Klinefelter/Qin does not explicitly teach the features for sending instructions to a plurality of mobile devices, each mobile device associated with a respective user physically in an FC, to stow the purchased products for shipping to customers. However, Mishly teaches the following:
	With respect to the limitations: 
Generate one or more purchase order to purchase a quantity of products to satisfy the customer orders assigned to the plurality of FCs based on the generated optimal distribution of postal codes;
	
	Mishly teaches a supply chain network encompassing suppliers' warehouses, local consolidation centers, regional distribution centers (DC for short), local fulfillment centers (FC for short), and a computer network configured to track each customer order, to track inventory at 

Send instructions to a plurality of mobile devices, each mobile device associated with a respective user physically in an FC, to stow the purchased products for shipping to customers
	
	Mishly teaches a central computer that is configured to communicate with wireless terminals associated with each station in a supply chain network (such as the fulfillment centers) in order to direct the process of order filling at the fulfilment centers (¶ [0092], ¶ [0023]). Further, Mishly teaches that the computer network is configured to issue directions to a fulfilment center to move compartments and containers between portable racks in the fulfillment center, where the issued directions instruct packages to be placed in specific portable racks according to corresponding delivery routes and a person to sort/pick units of products from the containers to fulfill the orders that are to be transported from the fulfilment center to customer locations ( see ¶ [0015]), ¶ [0025]), ¶ [0030]), ¶ [0049], ¶ [0053]). 
	


Claim 2: Anan/Deshpande/Klinefelter/Qin/Mishly teach claim 1. With respect to the following limitation, Anan teaches performing outbound operations from a vendor location for an order to a customer, i.e. fulfillment center, but does not explicitly teach the following, However, Deshpande does teach: 
wherein the predetermined threshold comprises a minimum outbound of each network of FCs (Deshpande: ¶ 0028-0033 and Fig. 2 showing various lower capacity utilization threshold for a cluster of FCs)


Claim 8: Anan/Deshpande/Klinefelter/Qin/Mishly teach claim 1. Anan, as modified above, further teaches: 
determine one or more constraints associated with at least one of the postal codes (Anan: Col 4: 9-27); and
apply the one or more constraints to the genetic algorithm to generate the one or more additional distributions of postal codes (Anan: Col 4: 9-27 as above showing constraints; and Col 4: 28 – Col 5: 20 showing the clusters may be altered or changed over time as part of the optimization process; as per above Klinefelter above, the optimization heuristic may be a genetic algorithm)

Claim 11: See the relevant rejection of claim 1 above reciting analogous limitations. 
Claim 12: See the relevant rejection of claim 2 above. 
Claim 18: See the relevant rejection of claim 8 above. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, even further in view of US 20200138207 A1 to Mishly, and even further in view of US 20150363732 A1 to Hosoda et al. (Hosoda). 

Claim 3: 
wherein the outbound capacity utilization value of each network of FCs comprises a ratio of an outbound of each network of FCs to an outbound capacity of each network of FCs
Deshpande teaches a capacity utilization capacity of cluster/networks of nodes, i.e. FCs, which highly suggests but does not explicitly disclose a ratio of an outbound of a network of FCs to an outbound capacity of each network of FCs. However, Hosoda teaches that a production utilization ratio is obtained by dividing a supplement plan (i.e. an amount that needs to be supplied/produced) by a production capacity (Hosoda: ¶ 0059). One of ordinary skill in the art would recognize that the math comprising the production utilization ratio is directly analogous to a ratio of an outbound of an FC to the outbound capacity of an FC especially in view of Anan/Deshpande/Klinefelter/Qin/Mishly above. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the determination of a utilization ratio as taught by Hosoda in the optimization system of Anan/Deshpande/Klinefelter/Qin/Mishly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13: See the relevant rejection of claim 3 above. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, even further in view of US 20200138207 A1 to Mishly, and even further in view of US 20170132634 A1 to James. 

Claim 5: Anan/Deshpande/Klinefelter/Qin/Mishly teach claim 1. With respect to the limitation: 
wherein the initial distribution of postal codes mapped to each region is randomly generated
Anan/Deshpande/Klinefelter/Qin/Mishly teach an initial distribution of postal codes mapped to each region (Anan: Col. 4: 28-62 and Col 3: 54 – Col. 4: 27 showing initial distribution of postal codes, i.e. clustering of zip codes mapped to particular regions; Col 4: 11-15 showing clustered regions are clustered by zip codes) but do not explicitly teach that it is randomly generated. However, James teaches random generation of postal codes (James: ¶ 0019, ¶ 0023). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the randomized postal code generation as taught by James in the optimization system of Anan/Deshpande/Klinefelter/Qin/Mishly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15: See the relevant rejection of claim 5 above. 
	
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, even further in view of US 20200138207 A1 to Mishly, and even further in view of US 20120041942 A1 to Riepshoff. 

Claim 6: 
wherein the at least one processor is further configured to execute the instructions to cache at least a portion of the genetic algorithm
Anan/Deshpande/Klinefelter/Qin/Mishly teach a genetic algorithm, as shown above, but do not explicitly teach caching a portion of it. However, Riepshoff teaches that an optimization module (which as per Klinefelter correlates with the computer running the genetic algorithm) may store the results in a cache (Riepshoff: ¶ 0032). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include caching a portion of the optimization heuristic as taught by Riepshoff in the optimization system of Anan/Deshpande/Klinefelter/Qin/Mishly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16: See the relevant rejection of claim 6 above. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, even further in view of US 20200138207 A1 to Mishly, even further in view of US 20120041942 A1 to Riepshoff, and even further in view of US 8019575 B1 to Chudnovsky et al. (Chudnovsky). 
	
Claim 7: 
wherein the cached portion of the genetic algorithm comprises at least one constraint that remains substantially constant with each run of the simulation model
While Anan/Deshpande/Klinefelter/Qin/Mishly/Riepshoff in combination teach a caching the results of an optimization technique (Riepshoff: ¶ 0032; also see citations to Anan/Deshpande/Klinefelter/Qin/Mishly in claim 1) which as per Klinefelter is a genetic algorithm, they do not explicitly teach a constraint that remains substantially constant with each run of the simulation model. However, Chudnovsky teaches that “The relationship specified by a constraint can be static and does not change during the course of simulation” (Chudnovsky: Col 8: 30-39) indicating that it would remain static for each run of the simulation. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the static constraints for a simulation model as taught by Chudnovsky in the optimization system of Anan/Deshpande/Klinefelter/Qin/Mishly/Riepshoff, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 17: See the relevant rejection of claim 7 above. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, even further in view of US 20200138207 A1 to Mishly, and even further in view of US 20120316919 A1 to Vardar et al. (Vardar). 

Claim 9: 
wherein applying the one or more constraints to the genetic algorithm comprises eliminating at least one of the one or more additional distributions of postal codes that ignore the one or more constraints
Anan teaches applying constraints to the optimization heuristic (Anan: Col 4: 9-27 as above showing constraints; and Col 4: 28 – Col 5: 20). One of ordinary skill in the art would likely recognize that a constraint is merely a limitation of the found solutions in an optimization problem to those that conform to constraints, therefore necessarily eliminating those that ignore the constraints. However, to the extent that Anan/Deshpande/Klinefelter/Qin/Mishly do not explicitly teach the above limitation, Vardar teaches that applying a constraint eliminates options that violate, i.e. ignore, the constraint (Vardar: ¶ 0064). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include eliminating options that ignore the constraints as taught by Vardar in the optimization system of Anan/Deshpande/Klinefelter/Qin/Mishly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19: See the relevant rejection of claim 9 above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, even further in view of US 20200138207 A1 to Mishly, and even further in view of US 20020019759 A1 to Arunapuram et al. (Arunapuram). 


Claim 10: Anan/Deshpande/Klinefelter/Qin/Mishly teach claim 1. With respect to the limitation: 
wherein the genetic algorithm comprises at least one constraint, the constraint comprising at least one of customer demand at each of the FCs, maximum capacities of the FCs, compatibility of FCs, or transfer costs between FCs
To the extent that Anan/Deshpande/Klinefelter/Qin/Mishly do not explicitly teach a constraint comprising the above constraints, Arunapuram teaches an optimization technique (Arunapuram: ¶ 0034) using constraints that includes the capacities of the shipping distribution centers (Arunapuram: ¶ 0005, ¶0014, ¶ 0080, ¶ 0092-0093 all showing types of capacity constraints associated with the distribution centers). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include using distribution center capacities as constraints in optimization as taught by Arunapuram in the optimization system of Anan/Deshpande/Klinefelter/Qin/Mishly, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed with the motivation to “simultaneously consider and optimize the organization's entire shipping requirements organization-wide” (Arunapuram: ¶ 0010). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 10152685 B1 to Ananthanarayanan et al. (Anan) in view of US 20170206499 A1 to Deshpande et al. (Deshpande), further in view of US 20110173042 A1 (hereinafter “Klinefelter” after second named inventor), even further in view of US 20160055452 A1 to Qin, even further in view of US 20020019759 A1 to Arunapuram et al. (Arunapuram), and even further in view of US 20200138207 A1 to Mishly.
	
Claim 20: Anan teaches: 
A computer-implemented system for outbound forecasting (Anan: Col 3: 54-61, Col 2: 63 – Col. 3: 3), the system comprising: 
a memory storing instructions (Anan: Col. 7: 25 – Col. 8: 12 showing memory with instructions); and 
at least one processor configured to execute the instructions (Anan: Col 7: 15-53 showing processor executing instructions) to:
receive an initial distribution of postal codes mapped to each region, wherein the initial distribution of postal codes is randomly generated (Anan: Col. 4: 28-62 and Col 3: 54 – Col. 4: 27 showing initial distribution of postal codes, i.e. clustering of zip codes mapped to particular regions; Col 4: 11-15 showing clustered regions are clustered by zip codes)
run a simulation, using a simulation model, of the initial distribution (Anan: Col. 5: 21-59 showing identifying set of routes throughout the cluster for orders by running optimizations),
wherein the running the simulation comprises simulating an allocation of customer order based on the initial distribution of postal codes (Anan: Col 10: 54 – Col 11: 4, Col 12: 35-57, Col 11: 61 – Col 12: 3 and Col 14: 9-19 showing orders are allocated across different routes based on the determined zip code clusters/regions)

With respect to the limitation(s): 
calculate an outbound capacity utilization value of each network of fulfillment centers (FCs) 
determine a number of networks of FCs comprising an outbound capacity utilization value that exceeds a predetermined threshold


With respect to the limitation: 
feed a genetic algorithm with at least one of the postal codes mapped to a region from the initial distribution to generate one or more additional distributions of postal codes, 
Anan teaches continuously generating one or more additional distributions of postal codes as needed at least based on the input constraints of zip codes demand in the regions (Anan: Col 4: 9-27, Col 4: 28 – Col 5: 20 showing the clusters may be altered or changed over time as part of the optimization process) but does not explicitly teach using a genetic algorithm as the optimization algorithm. However, Klinefelter teaches using a genetic algorithm as an optimization algorithm for optimizing a supply plan through a supply chain network (Klinefelter:  systems are often constrained by an inability to account for different possibilities like a change in order or a change in operational availability” (Klinefelter: ¶ 0004). 

With respect to the limitations: 
(feed a genetic algorithm…) until the number of networks of FCs comprising the outbound capacity utilization value that exceeds the predetermined threshold exceeds a second predetermined threshold
Anan teaches generating one or more additional distributions of postal codes at least based on the input constraints of zip codes and demand changes throughout regions (Anan: Col 4: 9-27, Col 4: 28 – Col 5: 20 showing the clusters may be altered or changed over time as part of the optimization process) but does not explicitly teach that it is involves optimization until the number of FCs comprising the outbound capacity utilization value above a threshold exceeds a second predetermined threshold. However, Deshpande teaches performing optimization to 

Anan, as modified above such that a method of network optimization includes genetic algorithms, further teaches: 
generate, using the genetic algorithm, an optimal distribution of postal codes mapped to each region based on the one or more additional distributions of postal codes (Anan: Col 4: 28 – Col 5: 20 showing regenerating optimal cluster regions in response to changes, i.e. optimal distribution of postal codes), and

	Anan teaches allocation customer orders among a plurality of routes for a region including a plurality of postal codes (Anan: Col 10: 54 – Col 11: 4, Col 12: 35-57, Col 11: 61 – Col 12: 3 and Col 14: 9-19) but Anan/Deshpande do not explicitly teach assigning the customer orders among a plurality of FCs based on the optimal distribution of postal codes. However, Qin teaches: 
assign customer orders to a plurality of FCs (Qin: ¶ 0035 showing order is allocated to the distribution center that has the item stocked in inventory and is located closest to the delivery address of the customer) based on the generated optimal distribution of postal codes (Qin: ¶ 0039-0041, ¶ 0045, ¶ 0064-0070 showing the generated solution includes the optimal number of clusters of distribution centers in which to stock the items for a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include allocating orders and stowing products in assigned distributions centers as taught by Qin in the optimization system of Anan/Deshpande/Klinefelter, for the same reasons described in the limitations above. 

With respect to the limitations: 
Determine one or more constraints associated with at least one of the postal codes […] wherein: one or more constraint are applied to the genetic algorithm to generate the one or more additional distributions of postal codes;
	To the extent that Anan/Deshpande/Klinefelter/Qin do not explicitly teach a constraint comprising the above constraints, Arunapuram teaches an optimization technique (Arunapuram: ¶ 0034) using constraints that includes the capacities of the shipping distribution centers (Arunapuram: ¶ 0005, ¶0014, ¶ 0080, ¶ 0092-0093 all showing types of capacity constraints associated with the distribution centers). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include using distribution center capacities as constraints in optimization as taught by Arunapuram in the optimization system of Anan/Deshpande/Klinefelter/Qin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so at the time the invention was filed with the motivation to “simultaneously consider and optimize the organization's entire shipping requirements organization-wide” (Arunapuram: ¶ 0010). 



With respect to the limitations: 
Generate one or more purchase order to purchase a quantity of products to satisfy the customer orders assigned to the plurality of FCs based on the generated optimal distribution of postal codes;
	
	Mishly teaches a supply chain network encompassing suppliers' warehouses, local consolidation centers, regional distribution centers (DC for short), local fulfillment centers (FC for short), and a computer network configured to track each customer order, to track inventory at each station of the supply chain and to control the movement of each container within and between the stations (¶ [0021]). Further, the computer network is configured to fulfill the customer orders by supplying goods to each of the next stations in the chain until they reach a local fulfillment center associated with each respective customer order such that each order may be delivered from the FC to customers within each FC’s locality (¶ [0082], ¶ [0092]). Furthermore, the computer network is configured to order goods from suppliers when out of 

Send instructions to a plurality of mobile devices, each mobile device associated with a respective user physically in an FC, to stow the purchased products for shipping to customers
	
	Mishly teaches a central computer that is configured to communicate with wireless terminals associated with each station in a supply chain network (such as the fulfillment centers) in order to direct the process of order filling at the fulfilment centers (¶ [0092], ¶ [0023]). Further, Mishly teaches that the computer network is configured to issue directions to a fulfilment center to move compartments and containers between portable racks in the fulfillment center, where the issued directions instruct packages to be placed in specific portable racks according to corresponding delivery routes and a person to sort/pick units of products from the containers to fulfill the orders that are to be transported from the fulfilment center to customer locations ( see ¶ [0015]), ¶ [0025]), ¶ [0030]), ¶ [0049], ¶ [0053]). 
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Anan/Deshpande/Klinefelter/Qin/ Arunapuram with the teachings of Mishly by incorporating a feature for ordering goods from suppliers to fulfill customer orders at a particular fulfillment center that has been assigned customer orders in a particular locality and a feature for sending directions to wireless terminal devices at a fulfillment center in order to direct the process of fulfilling orders by sorting containers to be transported to customer locations, as taught by Mishly. One of ordinary skill in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628